Title: Notes on Reply of White Hair, 16 July 1804
From: Jefferson, Thomas
To: 



               July 16. 04. White-hairs replies.
               very content with speech will do every thing to satisfy
               long since he wished to have a great chief he is glad to see him
               he will go home as soon as we are ready. wishes some goods could go this year.
               I have long since be sold as negroes are sold. I hope that is done, and that we shall not have at all times petty Frenchmen coming to our villages to give bad counsel.
            